In a habeas corpus proceeding, the petitioner appeals from an order of the Supreme Court, Dutchess County (Pagones, J.), entered June 11, 1997, which, without a hearing, denied the petition and dismissed the proceeding.
Ordered that the order is affirmed, without costs or disbursements.
We have reviewed the record and agree with the petitioner’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). Bracken, J. P., Copertino, Santucci and Altman, JJ., concur.